Opinion issued March 23, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00193-CV
———————————
IN RE PERFORMANCE FOOD GROUP, INC.
AND CHRIS ALLAN KUBECZKA, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relators, Performance Food Group, Inc. and Chris Allan Kubeczka,
challenge the trial court’s February 17, 2012 order granting, as modified, the
real party in interest’s motion to compel discovery responses.[1]  
          We deny the petition for writ of mandamus.  Relator’s second Motion for Temporary Relief
is dismissed as moot.
 
PER CURIAM
 
 
Panel
consists of Justices Keyes, Bland, and Sharp.




[1]
        The underlying case is Luis Rangel
v. Performance Food Group Co., LLC, a/k/a Performance Food Group, Performance
Food Group, Inc., a/k/a PFG, Inc. a/k/a PFG, LLC, Performance Group Co. of
Texas, Inc., Performance Food Group Company, PFG of Texas, LLC, d/b/a
Performance Food Group of Texas, LLC, Roma Food Enterprise of Texas, Inc. a/k/a
Roma of Houston, Vistar Services, Inc. a/k/a Vistar Houston, and Chris Allan Kubeczka, No. 2011-35009, in the 164th District Court of
Harris County, Texas, The Hon. Alexandra Smoots-Hogan,
Presiding.